               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JEREMY DOMINICK,                           §
                                           §
                                           §
                    Plaintiff,             §
v.                                         §
                                           §   NO. 1:19-CV-01645-MLB-LTW
SYSCO ATLANTA, LLC,                        §
                                           §
                                           §
                    Defendant.             §

             JOINT MOTION TO DISMISS WITH PREJUDICE

      Plaintiff Jeremy Dominick (“Dominick” or “Plaintiff”) and Defendant Sysco

Atlanta, LLC (“Sysco” or “Defendant”) file this Joint Motion to Dismiss with

Prejudice.

      All matters and things in controversy herein between Plaintiff and Defendant

have been resolved. As part of the resolution, the parties request that the Court

dismiss Plaintiff’s claims against Defendant with prejudice to the re-filing of same.

      As evidenced by the signatures of the attorneys on this Motion, this Motion is

agreed upon by the parties. A proposed Order is attached.
                    CERTIFICATE OF COMPLIANCE WITH
                       LOCAL RULES 7.1D AND 5.1C

      Pursuant to Local Rules 7.1D and 5.1C, the undersigned counsel hereby

certifies that the foregoing document complies with the requirements as to font and

has been prepared in Times New Roman, 14 point.



/s/ James Radford                            /s/ Peter J. Stuhldreher
James Radford                                Peter J. Stuhldreher*
Georgia Bar No. 108007                       Texas Bar No. 24056393
Radford & Keebaugh, LLC                      Reed Smith LLP
315 W. Ponce de Leon Ave.                    811 Main Street, Suite 1700
Suite 1080                                   Houston, Texas 77002
Decatur, Georgia 30030                       Telephone: (713) 469-3800
(678) 271-0302                               Facsimile: (713) 469-3899
james@decaturlegal.com                       pstuhldreher@reedsmith.com

Counsel for Plaintiff                        s/ David R. Anderson
                                             Patrick L. Ryan
                                             Georgia Bar No. 269833
                                             pryan@fordharrison.com
                                             David R. Anderson
                                             Georgia Bar No. 368564
                                             danderson@fordharrison.com
                                             Ford & Harrison LLP
                                             271 17th Street, N.W., Suite 1900
                                             Atlanta, GA 30363
                                             Phone: (404) 888-3800
                                             Facsimile: (404) 832-8728

                                             Counsel for Defendant

                                             *Admitted Pro Hac Vice


                                       -2-
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 JEREMY DOMINICK,                        §
                                         §
                                         §
                         Plaintiff,      §
 v.                                      §
                                         §      NO. 1:19-CV-01645-MLB-LTW
 SYSCO ATLANTA, LLC,                     §
                                         §
                                         §
                         Defendant.      §

                                CERTIFICATE OF SERVICE

      I hereby certify that, on August 19, 2019, a true and correct copy of the
foregoing document was served on the following counsel of record via the Court’s
CM/ECF system:

        James Radford
        Radford & Keebaugh, LLC
        315 W. Ponce de Leon Ave., Suite 1080
        Decatur, Georgia 30030

                                                   /s/ David R. Anderson
                                                   David Anderson
WSACTIVELLP:10739311.1
